 


Exhibit 10.5

 Lease Contract of Factory Buildings
Contract No.: 118
November 18, 2006
Wuhan, China


Lessor: 
TPV Technology (Wuhan) Limited
 
(Hereinafter referred to as Party A)



Business Certification No.:
Address:


Lessee:
Wuhan Diguang Electronics Co. Ltd.
 
(Hereinafter referred to as Party B)

 
Business Certificate No.:


Address:


Party A and Party B agree that Party A leases part of factory buildings to Party
B which is located at No. Te 8, Chunkou Community, Wuhan Economic and
Technological Development Zone of China, for the production, marketing and
repairing of components of LCD modules so that the mutual efforts will be made
for promoting the LCD industry chain to realize the long development and good
cooperation. After amicable consultation, both parties reached the agreement as
follows:


01) Leased Properties


a) Leased Properties are located at No. Te 8, Chunkou Community, Wuhan Economic
and Technology Development Zone of China (part of factory buildings of Party A)
(hereinafter referred to the Leased Properties) and the actual building area is
3,043M2.
b) The site map and specific area of the Leased Properties is indicated in the
exhibit including the equipment arrangement and decoration status.


02) Use of the Leased Properties


a) The use of the Leased Properties is for the production, marketing and
repairing of the components of LCD modules.
b) Party B cannot change the use of the Leased Properties without the prior
written approval of Party A.


03) Lease Term and Renewal


a) The lease term will be two years, from December 1 2006 to November 30 2008.
b) Upon the expiry of this Contract, if Party B does not want to renew the
lease, the written notice shall be given to Party A 60 days before the expiry.
c) If Party B intends to renew the lease, Party A shall give the priority of
renewal to Party B unless it is in Force Majeure.


04) Rent


The rent of the Leased Properties is RMB 37, 431.00 (with tax).
If the rental price in the market fluctuates up to more than 5% (inclusive),
both parties have the right to request adjusting the rental price, on which a
supplemental agreement will be signed by both Parties.
 
1

--------------------------------------------------------------------------------


 
05) Terms of Payment


a) The rent shall be paid by Party B to Party A in the form of a cheque for
transfer, to be settled once a month. Party B shall pay the monthly lease
expenses by the end of every month.
b) Party B shall pay one month of rent to Party A as lease deposit in the form
of a cheque for transfer as well as paying for the rent for the current month
and previous one. If Party B is in breach of the contract and causes any damage
to Party A, Party A will deduct it out of the deposit.


06) Utilities and Other Expenses


a) Party A provides Party B with the energy resources such as water, steam and
gas power etc, for the use in production and working. In respect of the above
use, Party A cannot put Party B to a priority level and both parties shall enjoy
equal rights.
b) If Party B requests for the enlargement of power capacity, the expenses
incurred therefrom will be taken by Party A from Party B as rent.
c) Party A will charge the above water, power and gas fees in accordance with
the price specified by the State, and shall not add other charges.
d) Terms of payment is on monthly base or to be made pursuant to the method
agreed by Party A and the Power Supply Company. Party A will provide the list of
energy consumption, which will be confirmed within 3 days by Party B and the
such shall be paid within 7 days by Party B after the invoices are provided from
Party A.


07) Delivery of the Leased Properties


a) The delivery time of Leased Properties is before November 10 2006. Party A
will deliver the Leased Properties to Party B in good conditions. When making
the delivery, both parties will confirm by signature on the takeover slip
specifying the infrastructure status, and photos can be attached.
b) When the contract expires, if Party A and Party B agree not to renew, Party B
shall take away its properties and items of its own and recover the original
form and return it to Party A within 30 days except for the internal facilities
specified in this Contract and other agreements to be retained in the Leased
Properties.
c) The premises that are delivered by Party A shall obtain the fire-prevention
approval issued from the local fire-prevention authorities.


08) Maintenance and Safety Management


a) In the lease term, Party A shall be responsible for the daily maintenance and
property management of the buildings and the original facilities. In the lease
term, when finding that the factory buildings and ancillary facilities are
damaged or in failure, Party B shall inform Party A timely for repairing. Party
A shall undertake the repairing within 3 days of receiving such notice,
otherwise Party B can do it instead, for which the expenses will be borne by
Party A. Party B will be responsible for the repair of the modified part made by
Party B.
b) Party B shall be obliged to bear the losses and maintenance expenses caused
due to the improper management of Party B.
c) In the lease term, as to the issues of fire protection, general duties,
public security etc., Party B shall comply with the rules and regulations
imposed by local authorities, take all the responsibilities and subject to the
inspection and supervision of Party A.
 
2

--------------------------------------------------------------------------------


 
09) Renewal of the Lease and Assignment of the Leased Properties


Upon the expiry of the lease, the Contract will terminate and so Party B shall
return to Party A the Leased Properties. If Party B wants to renew, it shall
notify Party A in writing 60 days in advance,. Unless any event in the Force
Majeure clause happens, Party A shall give priority to Party B. In the lease
term, if Party A assigns or leases part of or all the property rights of Leased
Properties, Party A shall ensure that the transferee continues to perform the
Contract. Under the same conditions, Party B will have the right of first
refusal.


10) Restriction and Use of the Leased Properties



a)  
Party A warrants to have obtained the valid state land use right of the Leased
Properties.

b)  
Party A lease the Leased Properties to Party B in its original form. Party B
shall only change the Leased Properties or reshape the partition rooms for the
purpose of decoration upon the written approval of Party A, and shall obtain the
approval of relevant authorities with the assistance of Party A. Party B shall
bear all the expenses incurred therefrom. When the lease term of the Contract
expires and when the Leased Properties are returned, besides the parts to be
purchased by Party A as agreed by both Parties, Party B shall take back the
decoration without damaging the structure of Leased Properties.

c)  
During the use of the Leased Properties, Party B shall abide by the regulations
for the safety inspection and fire prevention equipment examination and repair
declaration of public buildings.

d)  
Party B shall not sublease, lend or transfer all or part of the Leased
Properties to others or for the use by others in any form. If the sublease is
necessary, it shall get the written approval of Party A.

e)  
The use of the electric equipment and the hazardous and harmful substances by
Party B shall comply with the relevant laws and regulations of the State.

f)  
Party B shall comply with Party A’s daily management and the waste water, gas
and remnant, etc. shall be in compliance with the relevant environmental laws
and regulations of state.

g)  
Party B shall observe the rules for managing the Leased Properties, which
constitutes one part of the Contract. For any inconsistency between their
content and this Agreement, this Agreement shall prevail. The management methods
will be discussed and come to agreement by both Parties separately.

h)  
Party A will assist Party B in managing the lease area and Party A cannot enter
the lease area unless it gets express permission .



11) Termination of Contract
Party B will be deemed as breach of the Contract if one of the following events
occurs.
Pursuant to the Article 13 of this Contract, Party A can recover the penalties
and with a fifteen-day written notice, Party A could terminate this Contract and
take back the Leased Properties. Any damage to Party A thus incurred shall be
compensated by Party B.
 
a) sublease, transfer or lend the Leased Properties to others without consent;
change the use purpose of the Leased Properties without consent;
b)perform illegal activities in the Leased Properties.
c) Party B is in breach of the Contract.
d) Other matters harmful to the legal rights of Party A.


Party A will be deemed as breach of the Contract if one of the following events
occurs.
 
3

--------------------------------------------------------------------------------


 
Pursuant to the Article 13 of this Contract, Party B can recover the penalties
and with a fifteen-day written notice, Party B could terminate this Contract.
Any damage to Party B thus incurred shall be compensated by Party A.
a) fails to repair timely, which makes Party B can not use the Properties any
more.
b) Party A is in breach of the Contract.
c) Other matters harmful to the legal rights of Party B.


12) Improvement of Leased Properties


For working convenience, Party B will carry out the improvement of the
properties provided by Party A so as to build the dust free environment, which
can not affect the normal production operation of Party A. The reconstruction
plan will be provided by Party B and Party A shall be responsible for applying
for the required examination and approval formalities.


13) Insurance


Party A shall be responsible for the insurance of the property in the Leased
Properties that belongs to Party A, and Party B shall be responsible for the
insurance ofthe added equipment and modified facility in Leased Properties that
belong to Party B.


14) Liabilities of Breach


a) In the lease term, both parties shall comply with the Contract. If one party
breaches the Contract, such party shall compensate for the loss caused to the
other party.
b) If the loss is caused to Party A by Party B, Party B will make the
compensation for the damages and vice versa.
3) If a party breaches this Contract, the other party shall notify in writing
such party to make the remedy within 15 days. If the remedy fails to be made in
the above period, the other party shall give another notice of 15-day remedy
period. If the remedy fails to be made again, the Contract can be terminated by
the non-breaching party in writing.


15) Force Majeure (Stipulated by the Government)


If the obligations or stipulations under this Contract fail or postpone to be
fulfilled by both parties due to Force Majeure, both parties will not have the
liability and shall do their best to minimize the damages to the other party.


16) Damage of Leased Properties
 
a) If the Leased Properties is damaged in part or completely in which Party B
bears no fault, Party B shall give the written notice to Party A and Party A
shall repair immediately.
b) If the Leased Properties is damaged in part or completely due to the faults
of Party B, Party B shall be liable for the repair.
c) If the damages are made to one party due to the faults of the other party,
such party shall be responsible for recover to the original and bear the
compensation accordingly.


17) Use of Water, Power, Energy and Public Utilities


Party A shall provide the current drawings of Leased Properties when Party A
delivers the factory buildings.
 
4

--------------------------------------------------------------------------------


 
18) Confidentiality
 
The parties and their employees shall keep confidential the information and
trade secrets belonging to the other party known to or possessed through
performing this Contract, and shall not disclose to any third party. This
provision shall survive the expiry or termination of this Contract. If one party
or its employees violates this provision, such party shall compensate the other
party.
 
19) Contract Exhibits


The following document is deemed as the valid part of the contract, having the
same legal force with the Contract.
a) The Sitemap of Leased Properties and Lease Area


20) Miscellaneous



1.  
For any other matters not covered by this Contract, both Parties may sign
supplementary agreement thorough negotiation. For any inconsistency between this
Contract and the supplementary agreement, the supplementary agreement shall
prevail.

2.  
For any other matters not covered by this Contract and the supplementary
agreement, the relevant PRC laws, regulations and policies shall be adopted.

3.  
Failure of either Party A or Party B to fulfill any of the provision or right
herein, shall not be deemed as the waiver of such provision or right.

4.  
This Contract constitutes the entire agreement between the parties, and any
modification or revision to this Contract shall become effective only after the
execution of the representative of both Parties. Upon the expiry of this
Contract, if the parties do not have any intent to renew it, the Contract will
terminate.

5.  
Either Party A or Party B shall not transfer the rights and obligations to any
third party without prior written approval of the other party.

6.  
In accordance with the regulations of the state and local governments, the stamp
tax, the registration fee and other related taxes in connection with this
Contract shall be borne by Party A, and Party A shall be responsible for the
registration formalities.



21) Notice


All the notices, correspondences, documents, notices and requests, etc. between
the parties shall be given in writing (through email, fax, letter).


22) Dispute Resolution


Any dispute arising from the execution of, or in connection with the Contract
will be settled through friendly negotiation between both parties. In case the
agreement cannot be reached, any party may file the dispute with the local
people’s court.


23) Counterparts
 
This Agreement is six pages and shall be executed in two copies. Each Party
shall hold one and both copies have the same legal force.


(Signature Page)
Party A (stamp): TPV Technology (Wuhan) Limited 
Authorized representative (signature):                 
Located at: Wuhan Economy and Technology Zone, Hubei, P.R.China
 
5

--------------------------------------------------------------------------------


 
Party B (stamp): Wuhan Diguang Electronics Co. Ltd.
Authorized representative (signature):                 
Located at: Wuhan Economy and Technology Zone, Hubei, P.R.China
Date: November 18, 2006 at Wuhan




Exhibit:
The Sitemap of Leased Properties and Lease Area
 
6

--------------------------------------------------------------------------------

